DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9 there is no antecedent basis for the term “the aperture”, and it is unclear how the aperture relates to the claimed invention. In claim 14 it is unclear how the track relates to the claimed support assembly. In claim 17 it is unclear how the object relates to the claimed support assembly. In claim 19 it is unclear how the vehicle relates to the claimed support assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,12-14,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al(US6691971).
[claim 1] Yamada teaches a track assembly comprising a track(31), and a support assembly(21) configured for connection with the track, the support assembly including a housing(22) a support member(45) an actuator(41a) a rod(43), a latch(lever 41 between 44 and 43) configured to rotate about or with the rod, and an engagement portion(44) extending from the latch, wherein the engagement portion is configured to selectively engage an inner surface of the track(as seen in figure 4). 
[claim 2] wherein the housing includes a longitudinal axis and the actuator is configured to rotate about the longitudinal axis(fig 4). 
[claim 3] wherein the latch has a first position(solid line in figure 4), a second position(between the first and third positions, such as 44 received only in aperture 27), and a third position(in phantom in figure 4). 
[claim 4] wherein when the latch is in the third position the engagement portions is configured not to engage the track as seen in figure 4. 
[claim 5] wherein the engagement portion is configured to contact the track when the latch is in the first position, and when the latch is in the first position, movement of the support assembly is limited in three directions. 

[claim 7] wherein the actuator is configured to move the latch between a first position(solid line in figure 4), a second position(between the first and third positions, such as 44 received only in aperture 27), and a third position(in phantom in figure 4).
[claim 12] wherein the support member includes a first connector portion(end face of 45) and the first connector portion is configured to support an object. 
[claim 13] wherein the first connector portion and a second connector portion(opposite end face) are laterally oriented with respect to the housing, the actuator is disposed at least partially in a second housing member(second 22) and the first connector portion and the second connector portion are connecting to a first housing member(first 22) of the housing. 
[claim 14] Yamada teaches a support assembly(21) comprising a housing(22) including a first housing member(first 22) and a second housing member(second 22), a support member(45) disposed at least partially in the housing, an actuator(41a) and a latch(lever 41 between 44 and 43) including an engagement portion(44), wherein the actuator and the latch are rotatably connected to the support member and the engagement portion is configured to selectively engage a track(31). 
[claim 16] wherein the first housing member includes a first contact portion(5 at end 23) and the second housing member includes a second contact portion(5 at end 23), and the first contact portion and the second contact portion are configured to support the support assembly on the track. 
[claim 18] including a first connector portion(apertures seen on 22 in figure 2) configured to at least partially receive a fastener. 
[claim 19] wherein the first connector portion is configured to limit movement of an object in at least one direction of a vehicle. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al as applied to claim 14 above.
Yamada teaches a support assembly as detailed above, wherein the first support member supports and restricts movement of an object(1). Yamada however does not specifically teach that the use of a second support member configured to selectively engage a second track and cooperate with the first support member to support and restrict movement of the object. It would have been obvious to one of ordinary skill in the art to use a second support member and track to support the object, as this would be the mere duplication of parts essential to the practice of the invention. 
Allowable Subject Matter
s 8,9,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210016685, US20200001745, US9862291, US9227528, US20130037585, US20060263163, US5489172, US5082228, US4500020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632